MEMORANDUM **
Noe Cabezas-Ruiz appeals the judgment and 27-month sentence imposed by the district court following his guilty-plea conviction to illegal reentry after deportation in violation of 8 U.S.C. § 1362(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Cabezas-Ruiz has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Cabezas-Ruiz did not file a pro se supplemental brief, and the government did not file a brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.